Case: 20-40127      Document: 00515820983         Page: 1     Date Filed: 04/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           April 14, 2021
                                  No. 20-40127
                               Conference Calendar                        Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Angel Solis-Sanchez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                           USDC No. 7:19-CR-2008-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Angel Solis-
   Sanchez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Solis-Sanchez has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40127    Document: 00515820983          Page: 2   Date Filed: 04/14/2021




                                  No. 20-40127


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.




                                       2